Opinion filed August 9, 2007 















 








 




Opinion filed August 9, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                       Nos. 11-07-00111-CR & 11-07-00112-CR 
                                                    __________
 
                           JOSHUA
DOUGLAS PATTESON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
  County, Texas
 
                                          Trial
Court Cause Nos. 93342 & 93380
 

 
                                                                   O
P I N I O N




These
are appeals from judgments revoking community supervision.  Originally, Joshua Douglas Patteson entered
pleas of guilty to two state jail felony offenses of theft.  Plea bargain agreements were not
reached.  The trial court convicted
appellant and assessed punishment in each case at confinement for two years in
a state jail facility and a $1,000 fine. 
However, the trial court suspended the imposition of each sentence and
placed appellant on community supervision for a period five years.  At the hearing on the State=s motions to revoke, appellant entered
pleas of true to two of the State=s allegations that he violated the terms
and conditions of his community supervision. 
In each case, the trial court found the allegations to be true, revoked
appellant=s community supervision, and imposed a
sentence of confinement in a state jail facility for eighteen months.  We affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that counsel has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support the revocation.  McDonald v.
State, 608 S.W.2d 192 (Tex. Crim. App. 1980); Taylor v. State, 604 S.W.2d 175 
(Tex. Crim. App. 1980); Moses v. State, 590 S.W.2d 469 (Tex. Crim. App.
1979).  A plea of true alone is
sufficient to support the trial court=s
determination to revoke.  Moses,
590 S.W.2d at 470; Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.
1979).
We also note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the
Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant that
he may file a petition for discretionary review pursuant to Tex. R. App. P. 66. Black v. State,
217 S.W.3d 687 (Tex.
App.CEastland
2007, no pet.).
The motions to withdraw are granted, and the
judgments are affirmed.
 
August 9,
2007                                                             PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.